Exhibit 10.10

RESTRICTED STOCK AWARD AGREEMENT

MAY 2, 2017 PERFORMANCE-BASED AWARD (“ROIC”)

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of May 2, 2017, by and between PIER 1 IMPORTS, INC., a Delaware
corporation (the “Company”), and Alasdair B. James (the “Grantee”).

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan (the “Plan”), the Committee that administers the Plan has the
authority to grant Awards under the Plan to employees of the Company and its
Affiliates; and

WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1. Grant of Award. The Grantee is hereby granted a Restricted Stock Award under
the Plan (this “Award”), subject to the terms and conditions hereinafter set
forth, with respect to a maximum Two Hundred Thirty-Six Thousand Three Hundred
Ninety (236,390) restricted shares of Common Stock. Restricted shares of Common
Stock covered by this Award (the “Performance-Based Shares”) shall be
represented by a stock certificate registered in the Grantee’s name, or by
uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent, in each case subject to the
restrictions set forth in this Agreement. Any stock certificate issued shall
bear the following or a similar legend:

“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Pier 1 Imports, Inc. A copy of such plan and agreement is
on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth,
Texas 76102.”

Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.

2. Transfer Restrictions. Except as expressly provided in this Agreement and the
Plan, this Award and the Performance-Based Shares are non-transferable otherwise
than by will or by the laws of descent and distribution, and may not otherwise
be assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process. Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.

 

1



--------------------------------------------------------------------------------

3. Restrictions.

(a) Certain Definitions. For purposes of this Award, the term:

“Cause” is as defined in the Executive Severance Agreement between the Company
and Grantee, dated March 30, 2017 (“ESA”).

“Closing Price(s)” means on any date the closing sale price per share (or if no
closing sale price is reported, the average of the bid and ask prices or, if
more than one in either case, the average of the average bid and the average ask
prices) on that date as reported in the composite transactions table for the
principal U.S. national or regional securities exchange on which the common
stock is listed for trading. If the common stock is not listed for trading on a
U.S. national or regional securities exchange on the relevant date, then the
“Closing Price” of the common stock will be the average of the bid and ask
prices (or, if more than one in either case, the average of the average bid and
the average ask prices) for the common stock in the over-the-counter market on
the relevant date as reported by OTC Markets Group Inc. or similar organization.
If the common stock is not so quoted, the “Closing Price” of the common stock
will be such other amount as the Committee may ascertain reasonably to represent
such “Closing Price.” The Closing Price shall be determined without reference to
extended or after-hours trading.

“Final Stock Price” means the average of the Closing Prices for the 20 Trading
Days (as herein defined) during the 20-trading-day-period ending on and
including the last Trading Day of the Measurement Period (as hereinafter
defined).

“Good Reason” is as defined in the ESA.

“Initial Stock Price” means the average of the Closing Prices for the 20 Trading
Days during the 20-trading-day-period beginning on and including the first
Trading Day of the Measurement Period.

“Invested Capital” means for any particular fiscal year, the sum of the
Company’s (i) average of the beginning and ending fiscal year inventory
balances, plus (ii) the average of the beginning and ending fiscal year net
fixed asset balances, less (iii) the average of the beginning and ending fiscal
year accounts payable balances.

“Measurement Period” means the Company’s three (3) fiscal years beginning on and
including February 26, 2017 and ending on and including February 29, 2020.

“NOPAT” means the Company’s operating income, for any particular fiscal year,
less taxes, with taxes being the product of applying the Company’s effective tax
rate for the applicable fiscal year to the Company’s operating income for that
fiscal year.

“Peer Group” means the companies in the Russell 1000 Specialty Retail Index as
constituted on the first day of the Measurement Period, with the addition of any
other specialty retailers included in the Company’s peer group for executive
compensation purposes and not included in the Russell 1000 Specialty Retail
Index. The Company’s peer group for executive

compensation purposes shall be as determined by the Committee prior to or within
sixty (60) days of the first day of the Measurement Period.

 

2



--------------------------------------------------------------------------------

“ROIC” means the Company’s return on invested capital calculated by dividing
NOPAT by Invested Capital.

“TSR” means a company’s total shareholder return, calculated by dividing (i) the
sum of (A) the cumulative amount of such company’s dividends for the Measurement
Period, assuming same day reinvestment into the common stock of the company on
the ex-dividend date, plus (B) the difference of (1) the Final Stock Price for
such company, minus (2) the Initial Stock Price for such company, by (ii) the
Initial Stock Price for such company.

The TSR of a component company in the Peer Group and of the Company shall be
adjusted to take into account stock splits, reverse stock splits, and special
dividends that occur during the Measurement Period. The determination of TSR
shall be subject to the following additional adjustments:

 

(i) If during the Measurement Period two component companies of the Peer Group
merge or otherwise combine into a single entity, the surviving entity shall
remain a component company of the Peer Group and the non-surviving entity shall
be removed from the Peer Group.

 

(ii) If during the Measurement Period a component company of the Peer Group
merges into or otherwise combines with an entity that is not a component company
of the Peer Group, such component company shall be removed from the Peer Group.

 

(iii) If during the Measurement Period a component company of the Peer Group
files a petition for reorganization under ch. 11 of the U.S. Bankruptcy Code or
liquidation under ch. 7 of the U.S. Bankruptcy Code, such component company
shall remain as part of the Peer Group and be designated with a TSR of negative
100%.

 

(iv) If a component company of the Peer Group becomes a debtor entity operating
under the protection of the U.S. Bankruptcy Code during the Measurement Period
and subsequently emerges from bankruptcy protection during the Measurement
Period, such component company shall not be reintroduced into the Peer Group.

“Trading Day(s)” means a day on which (i) trading in the common stock generally
occurs on the New York Stock Exchange or, if the common stock is not then listed
on the New York Stock Exchange, on the principal other U.S. national or regional
securities exchange on which the common stock is then listed or, if the common
stock is not then listed on a U.S. national or regional securities exchange, on
the principal other market on which the common stock is then traded, and (ii) a
Closing Price for the common stock is available on such securities exchange or
market.

For purposes of the definition of Invested Capital, NOPAT and ROIC, the
“Company” includes the Company’s consolidated subsidiaries.

(b) Vesting. The target amount of Performance-Based Shares under this Award is
One Hundred Seven Thousand Four Hundred Fifty (107,450) Performance-Based Shares
(the “Target Performance-Based Shares”). Provided that (y) the Company’s
three-year average ROIC for the

 

3



--------------------------------------------------------------------------------

Measurement Period equals or exceeds the threshold percentage as shown on the
table set forth on the execution page hereof (the “Execution Page”), and (z) the
Grantee is employed by the Company or an Affiliate on the date of filing of the
Company’s Annual Report on Form 10-K with the Securities and Exchange Commission
(“SEC”) for the Company’s fiscal year ending February 29, 2020, and subject to
the other terms and conditions of this Agreement, the restrictions on the
Performance-Based Shares covered by this Award shall lapse and such shares shall
vest over a range from 50% to 200% of the Target Performance-Based Shares as
shown on the table set forth on the Execution Page. Any fractional shares
created by such vesting will be rounded down to the nearest whole share.

The determination by the Committee with respect to the achieving of condition
(y) above shall be effective upon the filing of the Company’s Annual Report on
Form 10-K with the SEC for fiscal year 2020.

(c) TSR Modifier. Any Performance-Based Shares which vest under this Award will
be increased or decreased by ten percent (10%) as shown in the following table:

 

Company’s Percentile Rank

(as determined below)

Within Peer Group

  

Modification

of

Vested Shares

75% and above    + 10%* above 25% and below 75%    no modification 25% and below
   -10%

 

* Provided the Company’s absolute TSR is not negative

Any fractional shares created by such modification of vested shares will be
rounded down to the nearest whole share.

The annual equivalent return (“AER”) of the TSR shall be calculated for the
Company and each component company of the Peer Group over the Measurement
Period. Each AER shall be ranked from highest to lowest. The percentile rank of
the AER of the Company shall then be determined relative to the AER ranking of
each component company in the Peer Group (the “Company’s Percentile Rank”). The
Company’s Percentile Rank shall then be utilized, as shown in the table above,
to determine the percentage, if any, of the modification of Performance-Based
Shares that vested under this Award. The AER calculations shall be derived
utilizing a calculation consistent with the annual equivalent return calculation
employed by Bloomberg L.P.’s comparative total return (COMP) function as of the
date of this Agreement. Performance-Based Shares that vest under this Award will
not be modified upward if the Company’s absolute TSR is negative.

(d) Corporate Change. A pro rata portion of the restrictions on the Target
Performance-Based Shares shall lapse and such pro rata portion of shares shall
vest upon (i) a Corporate Change (as defined in the Plan) AND (ii) the
occurrence of one of the following: (a) the Performance-Based Shares covered by
this Award are not assumed by the surviving or acquiring entity or otherwise
equitably converted or substituted in connection with the Corporate Change, or
(b) the Performance-Based Shares covered by this Award are assumed by the

 

4



--------------------------------------------------------------------------------

surviving or acquiring entity or otherwise equitably converted or substituted in
connection with the Corporate Change and the termination of Grantee’s employment
by the Company (or the surviving or acquiring entity) without Cause or Grantee’s
resignation for Good Reason occurs within one year after the effective date of
the Corporate Change. The pro rata portion of shares under this Section 3(d)
shall be calculated based on the portion of the Measurement Period that has
elapsed at the time of such vesting associated with a Corporage Change.

(e) Termination of Employment. Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason other than as specified in Section 3(d) above, the
Grantee shall forfeit all rights in the Performance-Based Shares to the extent
not vested, and the ownership of such shares shall immediately vest in the
Company. For purposes of this Award, no termination of Grantee’s employment
shall occur as a result of the transfer of Grantee between the Company and any
Affiliate or as a result of the transfer of the Grantee between two Affiliates.
The cessation of a relationship between the Company and an Affiliate with which
the Grantee is employed whereby such company is no longer an Affiliate shall
constitute a termination of employment of the Grantee.

4. Voting and Dividend Rights. With respect to the Performance-Based Shares for
which the restrictions have not lapsed, the Grantee shall have the right to vote
such shares, but shall not receive any cash dividends paid with respect to such
shares. Any dividend or distribution payable with respect to the
Performance-Based Shares that shall be paid in shares of Common Stock shall be
subject to the same restrictions provided for herein. Any other form of dividend
or distribution payable on shares of the Performance-Based Shares, and any
consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Agreement, with such modifications
thereof as the Committee may provide in its absolute discretion.

5. Distribution Following End of Restrictions. Upon expiration of the
restrictions provided in Section 3 hereof as to the Performance-Based Shares and
after modification of the number of such shares provided in Section 3(c) hereof,
if any, the Company in its sole discretion will either cause a certificate
evidencing such amount of Common Stock to be delivered to the Grantee (or in the
case of the Grantee’s death after such events cause such certificate to be
delivered to the Grantee’s legal representative, beneficiary or heir) or provide
book-entry uncertificated shares designated for the Grantee (or, in the case of
the Grantee’s death after such events, provide book-entry uncertificated shares
designated for Grantee’s legal representative, beneficiary or heir) on the
records of the Company’s transfer agent free of the legend or restriction
regarding transferability, as the case may be; provided, however, that the
Company shall not be obligated to issue any fractional shares of Common Stock.
All Performance-Based Shares which do not vest as provided in Section 3 hereof,
shall be forfeited by the Grantee along with all rights thereto, and the
ownership of such shares shall immediately vest in the Company. All vested
Performance-Based Shares which are not distributed due to a modification as
provided in Section 3(c) hereof, shall be forfeited by the Grantee along with
all rights thereto, and the ownership of such shares shall immediately vest in
the Company.

 

5



--------------------------------------------------------------------------------

6. Tax Withholding. The obligation of the Company to deliver any certificate or
book-entry uncertificated shares to the Grantee pursuant to Section 5 hereof
shall be subject to the receipt by the Company from the Grantee of any minimum
withholding taxes required as a result of the grant of the Award or lapsing of
restrictions thereon. The Grantee may satisfy all or part of such withholding
tax requirement by electing to require the Company to purchase that number of
unrestricted shares of Common Stock designated by the Grantee at a price equal
to the Fair Market Value on the date of lapse of the restrictions or, if such
day was not a Trading Day, on the first preceding Trading Day. The Company shall
have the right, but not the obligation, to sell or withhold such number of
unrestricted shares of Common Stock distributable to the Grantee as will provide
assets for payment of any tax so required to be paid by the Company for Grantee
unless, prior to such sale or withholding, Grantee shall have paid to the
Company the amount of such tax. Any balance of the proceeds of such a sale
remaining after the payment of such taxes shall be paid over to Grantee. In
making any such sale, the Company shall be deemed to be acting on behalf and for
the account of Grantee.

7. Securities Laws Requirements. The Company shall not be required to issue
shares pursuant to this Award unless and until (a) such shares have been duly
listed upon each stock exchange on which the Company’s Common Stock is then
listed, and (b) the Company has complied with applicable federal and state
securities laws. The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.

8. Incorporation of Plan Provisions. This Agreement is made pursuant to the Plan
and is subject to all of the terms and provisions of the Plan as if the same
were fully set forth herein, and receipt of a copy of the Plan is hereby
acknowledged. Capitalized terms not otherwise defined herein shall have the same
meanings set forth for such terms in the Plan. If there is any conflict between
this Agreement and the Plan, the Plan controls.

9. Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Delaware, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the Grantee.
No contract or right of employment shall be implied by this Agreement, nor shall
this Agreement interfere with or restrict in any way the rights of the Grantee’s
employer to discharge the Grantee at any time for any reason whatsoever, with or
without cause. The terms and provisions of this Agreement shall constitute an
instruction by the Grantee with respect to any uncertificated Performance-Based
Shares.

This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

 

6



--------------------------------------------------------------------------------

EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT

10. Certain Additional Information. This Section 10 sets forth certain
information referred to in Section 3 of this Agreement. For purposes of this
Agreement, three-year average ROIC shall be expressed as follows:

 

LOGO [g363844dsp035.jpg]

 

Performance-Based Award Vesting Schedule

3–Year Average ROIC

2/26/17 – 2/29/20

(FY18 – FY20)

   Percent of Target
Performance-Based Shares
Vested

Less than             %

   0%

*            % -             %

   50% - 74%

*          % -             %

   75% - 99%

*            % -             %

   100% - 124%

*            % -             %

   125% - 149%

*            % -             %

   150% - 174%

*            % -             %

   175% - 199%

            %+

   200%

 

* Vesting of shares between the minimum and maximum three-year average ROIC
targets in each band shall be interpolated. For example, if three-year average
ROIC is             %, then 62% of the Target Performance-Based Shares would
vest. If three-year average ROIC is             %, then 162% of the Target
Performance-Based Shares would vest.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

COMPANY:   GRANTEE: Pier 1 Imports, Inc.   By:  

/s/ Gregory S. Humenesky

 

/s/ Alasdair B. James

  Gregory S. Humenesky   Alasdair B. James   Executive VP—Human Resources  
President and CEO

 

7